Citation Nr: 1145996	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-29 335	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left foot disability.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for hernia.

5. Entitlement to non-service-connected (NSC) pension benefits.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; he failed to appear for such hearing scheduled in October 2010.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

A July 2007 VA printout notes that the Veteran had a Supplemental Security Income (SSI) disability payment code of "Final Determination allowance" and a disability onset date of January 2007.  In a September 2007 letter the RO summarized a July 2007 phone conversation, noting that the Veteran had applied to the Social Security Administration (SSA) for benefits and should be receiving checks in the future.  

Nothing in the evidence of record indicates which disabilities SSA considered in any disability benefits determination and there are no SSA records associated with the claims file (or any indication such were sought); development to secure them is required.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  

The Veteran identified private treatment from several providers, records of which were secured; however, a review of the record found that treatment records from Dr. Zevallos (for the Veteran's back and foot) have not been associated with the claims file, or sought.  [A handwritten notation on the release form for such records indicates that pursuant to a telephone conversation with the Veteran, they were already secured].  In August 2008 the Veteran reported that he had not sought additional private medical treatment because he could no longer afford it.  

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include indentifying information and releases for medical records) is not furnished within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from February 2009 to the present.  

The RO should also ask the Veteran to identify all providers of any private evaluation and/or treatment he received for the disabilities at issue, and to submit the releases necessary for VA to secure records of such private treatment/evaluations.  Of particular interest are complete treatment records from: (1) Dr. Zevallos; (2) any other provider the Veteran saw for his work related back injury; and (3) any follow-up private treatment since August 2008.

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of the treatment from all sources identified.  

2. The RO should obtain from SSA a copy of any decision, either granting or denying the Veteran's claim for SSA disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are unavailable, the reason must be explained.    

3. The RO should then arrange for conduct any further development suggested by the results of that sought above, to include but not limited to: (1) Further development of the record regarding the Veteran's claim for NSC pension; and (2) scheduling examinations to secure nexus opinions if the evidence suggests that the Veteran's hypertension or hernias may be related to service, or that he has a left ankle disability that may be associated with his active service.  

4. The RO should then re-adjudicate the claims.  If any remains denied (or dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

